Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Hobgood on 6/9/2022 and Nitin Shukla on 6/13/2022.
The application has been amended as follows: 
CLAIMS  
Claims 1-17 have been canceled.

amend claims 18-23 as follows

18. (amended) A method for operating a deflagration pulse combustor with improved startup and control, with the pulse combustor at least including an inlet pipe, a combustion chamber in fluid communication with the inlet pipe, and an exhaust pipe in fluid communication with the combustion chamber, comprising the steps of:
predetermining for the deflagration pulse combustor operating parameters for at least start-up operations, idle operations, low-throttle operations, mid-throttle operations, and high-throttle operations, and storing such operating parameters in a deflagration pulse combustor controller;
positioning a plurality of three or more fuel injectors at a plurality of locations around the inlet pipe or the combustion chamber for injecting fuel into the inlet pipe or combustion chamber, with fuel under pressure being input to the plurality of fuel injectors from a fuel supply subsystem;
positioning an outlet of an air supply subsystem so that the air supply subsystem can inject air under pressure into the inlet pipe to mix with the fuel output by one or more of the plurality of fuel injectors to the inlet pipe or combustion chamber;
positioning an ignition subsystem with respect to the combustion chamber for providing means for igniting discrete fuel-air mixtures within the combustion, with each ignition causing a combustion event, and with each combustion event causing gas jets to be output from ends of the inlet and exhaust pipes;
positioning a sensor subsystem with respect to the combustion chamber for measuring predetermined physical properties within the combustion chamber;
electrically connecting the air subsystem, the plurality of fuel injectors, the ignition system, and sensing system to the deflagration pulse combustor controller for sending electrical control signals to the air subsystem, the plurality of fuel injectors, and the ignition system, and the deflagration pulse combustor controller receiving electrical signals from the sensing subsystem;
continuously measuring with the sensor subsystem predetermined physical properties within the combustion chamber and sending electrical signals representative of the measurements to the deflagration pulse combustor controller;
determining with the deflagration pulse combustor controller an operational state of the pulse combustor based on at least electrical signals received from the sensor subsystem and if the operating state is other than a continuous operating state, the deflagration pulse combustor controller sending electrical control signals to the air subsystem, fuel supply subsystem, and one or more selectively activated fuel injectors for delivery of air and fuel to the inlet pipe or combustion chamber to form discrete fuel-air mixtures for the ignition by the ignition subsystem to ignite each discrete fuel-air mixture within the combustion chamber; and
the deflagration pulse combustor controller controlling a startup of the pulse combustor by sending electrical control signals to the air supply subsystem, fuel supply subsystem, one or more selectively activated fuel injectors, and ignition subsystem to provide outputs for starting the pulse combustor so that once started the pulse combustor will operate according to stored parameters for idle operations, low-throttle operations, mid-throttle operations, or high-throttle operations, with the number of fuel injectors being selectively activated being up to the total number of fuel injectors at pulse combustor startup; and
after deflagration pulse combustor startup, the pulse combustor controller ceasing to send activation electrical control signals at least to the air supply subsystem, and receiving the electrical signals from the sensor subsystem and controlling the fuel supply subsystem and activation and deactivation of one or more fuel injectors to maintain idle operations, low- throttle operations, mid-throttle operations, or high-throttle operations until the pulse combustor controller sends electrical control signals to the fuel supply subsystem and plurality of fuel injectors for the pulse controller to operate according to a different operating state;   the deflagration pulse combustor controller further controlling selective activation and deactivation of fuel injectors of the plurality of fuel injectors for start-up and each of the plurality of continuous operating states of the deflagration pulse combustor to increase a throttle range of the deflagration pulse combustor, including changing the activation and deactivation of fuel injectors during any continuous operating state and such activation and deactivation of the fuel injectors for portions of, or during, a maximum duty cycle of the deflagration pulse combustor and when fewer than a total number of fuel injectors are activated, the activated  fuel injector(s) are operated for a longer duty cycle than when the total number of fuel injectors are activated; wherein in a mode of operation, all the plurality of fuel injectors are used simultaneously during the maximum duty cycle.

19. (amended) The method as recited in claim 18, wherein after pulse combustor startup, the deflagration pulse combustor controller ceases to send activation electrical control signals to the air supply subsystem and the ignition subsystem.

20. (amended) The method as recited in claim 18, wherein the deflagration pulse combustion controller periodically changing the selected activated fuel injectors when fewer than the total number of fuel injectors are selected for cooling non-selected fuel injectors.

21. (amended) A method for operating a deflagration pulse combustor for improved control, with the deflagration pulse combustor at least including an inlet pipe, a combustion chamber in fluid communication with the inlet pipe, and an exhaust pipe in fluid communication with the combustion chamber, comprising the steps of:
A. predetermining for the deflagration pulse combustor operating parameters for start-up operations, idle operations, low-throttle operations, mid-throttle operations, and high-throttle operations and storing such operating parameters in a deflagration pulse combustor controller;
B. positioning a plurality of three or more fuel injectors at a plurality of locations around the inlet pipe or combustion chamber for injecting fuel into the inlet pipe or combustion chamber, with fuel under pressure being input to the plurality of fuel injectors from a fuel supply subsystem;
C. positioning an outlet of an air supply subsystem so that the air supply subsystem can inject air under pressure into the inlet pipe to mix with the fuel output by one or more of the plurality of fuel injectors;
D. positioning an ignition subsystem with respect to the combustion chamber for providing means for igniting discrete fuel-air mixtures within the combustion chamber, with each ignition causing a combustion event, and with each combustion event causing gas jets to be output from ends of the inlet and exhaust pipes;
E. positioning a sensor subsystem with respect to the combustion chamber for measuring predetermined physical properties within the combustion chamber;
F. electrically connecting the air subsystem, the plurality of fuel injectors, the ignition system, and sensing system to the deflagration pulse combustor controller for sending electrical control signals to the air subsystem, the plurality of fuel injectors, and the ignition system, and receiving electrical signals from the sensing subsystem;
G. continuously measuring with the sensor subsystem predetermined physical properties within the combustion chamber and sending electrical signals representative of the measurements to the deflagration pulse combustor controller;
H. determining with the deflagration pulse combustor controller an operational state of the pulse combustor based on electrical signals received from the sensor subsystem and if the operating state is a continuous operating state, the deflagration pulse combustor controller ceasing to send activation electrical control signals at least to the air subsystem , and sending electric control signals to the fuel supply subsystem and to one or more of selectively activated fuel injectors for delivery of fuel to mix with air transiting the inlet pipe in a direction of the combustion chamber to form discrete fuel-air mixtures within the combustion chamber, with each discrete fuel-air mixture within the combustion chamber being ignited by high temperature combustion products from a previous combustion event;
I. the pulse combustor controller controlling continuous operation of the pulse combustor by ceasing to send activation electrical control signals to the air supply subsystem, and monitoring electrical signals from the sensor subsystem and controlling the fuel supply subsystem, and activation and deactivation of one or more fuel injectors to operate the pulse combustor according to instructions from the deflagration pulse combustor controller for a specific operating state; and
J. repeating steps G-J until the deflagration pulse combustor controller sends instructions to deactivate fuel supply subsystem and any one or more activated fuel injectors; and.
K.  the deflagration pulse combustor controller further controlling selective activation and deactivation of fuel injectors of the plurality of fuel injectors for start-up and each of the plurality of continuous operating states of the deflagration pulse combustor to increase a throttle range of the deflagration pulse combustor, including changing the activation and deactivation of fuel injectors during any continuous operating state and such activation and deactivation of the fuel injectors for portions of, or during, a maximum duty cycle of the deflagration pulse combustor and when fewer than a total number of fuel injectors are activated, the activated fuel injector(s) are operated for a longer duty cycle than  when the total number of fuel injectors are activated; wherein in a mode of operation, all the plurality of fuel injectors are used simultaneously during the maximum duty cycle.

22. (original) The method as recited in claim 21, wherein at Steps H and I ceasing to send activation electrical control signals includes ceasing to send activation electrical control signals to the air subsystem and ignition subsystem.

23. (amended) The method as recited in claim 21, wherein the deflagration pulse combustion controller periodically changes the selected activated fuel injectors when fewer than the total number of fuel injectors are selected for cooling non-selected fuel injectors.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: applicant should file a replacement Fig. 1 with higher line quality as was done in copending 16/386386.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record do not fairly teach in permissible combination the claimed invention.  Note the language was derived in light of allowable subject matter developed for copending application 16/386386.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 14, 2022